Citation Nr: 0507412	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-08 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for chloracne.

2.  Entitlement to service connection for tinnitus

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility to treatment under 38 
U.S.C.A. § 1702 (West 1991).

5.  Entitlement to increased (compensable) rating for 
degenerative changes of the fifth distal interphalangeal 
joint of the right hand.

6.  Entitlement to increased rating for pseudofolliculitis 
barbae, evaluated as 10 percent disabling before February 1, 
2000 and as noncompensable from February 1, 2000.

7.  Entitlement to restoration of a 10 percent disability 
evaluation for pseudofolliculitis barbae from February 1, 
2000.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought.

This case was before the Board in May 2002.  At that time the 
Board denied the veteran's claims, and the appellant appealed 
to United States Court of Appeals for Veterans Claims 
(hereinafter, "Court").  The Veterans Claims Assistance Act 
of 2000, infra, had been enacted during the pendency of the 
appeal.  The Board's decision was vacated and remanded for 
reconsideration of the veteran's claims taking the new law 
into more detailed account.  The Board's decision denying the 
veteran's claim relating to restoration of a 10 percent 
disability evaluation for pseudofolliculitis barbae from 
February 1, 2000 was reversed and Remanded with instructions 
to reinstate the appellant's 10 percent rating, effective on 
the date of the reduction.

It should also be noted that the veteran's appeal was 
initiated by a claim filed on September 1997 and included the 
items currently before the Board as well as a claim for 
peripheral neuropathy (addressed by an unappealed rating in 
April 1998) and other claims addressed by a deferred rating 
of September 8, 1998.  Inasmuch as the appeals process was 
perfected as to those claims listed on the first page of this 
decision, the RO's attention is invited as to the September 
1997 claim and those other claims addressed by the September 
1998 deferred rating for any additional development and/or 
final disposition as appropriate.

Apart from the issue relating to restoration of a 10 percent 
disability evaluation for pseudofolliculitis barbae from 
February 1, 2000, the remaining issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In July 2004, the U.S. Court of Appeals for Veterans Claims 
(Court) reversed the Board's May 24, 2002 denial of 
restoration of a 10 percent disability evaluation for 
pseudofolliculitis barbae with instructions to reinstate the 
rating effective from the date of the reduction.


CONCLUSION OF LAW

The Court considers that a reduction of a 10 percent 
disability evaluation for pseudofolliculitis barbae was not 
supported by a preponderance of the evidence, and, 
accordingly, the 10 percent rating is reinstated effective 
from February 1, 2000.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.344 (2004). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board previously issued a decision in May 2002 decision 
relating to the veteran's claim for entitlement to 
restoration of a 10 percent disability evaluation for 
pseudofolliculitis barbae from February 1, 2000 and 
specifically noted: 

A special VA skin examination report is 
dated in June 1998.  The veteran was 
described as an odiferous, unkempt and 
dirty.  Objective findings were reported 
as suggestive of but not diagnostic of 
seborrhea, "since his hygiene was so 
poor".  The examiner noted a history of 
pseudofolliculitis but the examiner 
expressly reported the absence of 
pseudofolliculitis at that time.  
Diagnosis was seborrhea of the scalp.

Current VA outpatient treatment records 
were negative for evidence of active 
pseudofolliculitis barbae or residuals of 
pseudofolliculitis barbae.

See BVA decision of May 24, 2002, at p. 15.

The Court concluded that the Board's decision "relied 
solely" upon an August 1999 Aid and Attendance examination, 
"which did not address [pseudofolliculitis barbae] or any 
other skin condition".  Moreover, because the June 1998 skin 
disorder examination served as the basis for not increasing 
the assigned rating, the Court was unable to "conclude that 
'all the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated.'"  
Citations omitted.  Accordingly, the Board's decision denying 
the veteran's claim relating to restoration of a 10 percent 
disability evaluation for pseudofolliculitis barbae from 
February 1, 2000 was reversed and Remanded with instructions 
to reinstate the appellant's 10 percent rating effective on 
the date of the reduction.




ORDER

A 10 percent disability evaluation for pseudofolliculitis 
barbae from February 1, 2000 is restored.


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). 

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.  Recent decisions 
by the U.S. Court of Appeals for Veterans Claims have 
mandated that VA ensure strict compliance with the notice 
provisions of the VCAA.  The Board observes that the claims 
file does not reflect correspondence to the veteran in 
compliance with several Court decisions.  

Accordingly, further appellate consideration with respect to 
the remaining issues will be deferred and the case is 
REMANDED to the RO for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations as to the remaining issues on 
appeal have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his various claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
The AMC should also specifically request 
that the claimant provide any evidence in 
his/her possession that pertains to the 
claims as explicitly required by 38 
C.F.R. § 3.159(b).  38 U.S.C.A. § 5103(a) 
and (b) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


